Exhibit 10.1
AMENDED EMPLOYMENT AGREEMENT
     THIS AMENDED EMPLOYMENT AGREEMENT (this “Agreement”) is made at Cleveland,
Ohio, as of September 1, 2009, between KEYCORP, an Ohio corporation (“Key”), and
HENRY L. MEYER III (“Meyer”). The original version of this Agreement was entered
into by Key and Meyer as of May 15, 1997, and was amended as of each of
November 20, 1997, July 21, 1999, February 1, 2001, July 18, 2002, February 15,
2005 January 1, 2007, and January 1, 2008. Further amendments are incorporated
below in this Agreement which replaces and supersedes both the original version
and those prior amendments.
     Meyer has been elected as Chairman of the Board of Directors, President,
and Chief Executive Officer of Key. Key is entering into this Agreement in
recognition of the importance of Meyer’s services to the continuity of
management of Key and based upon its determination that it will be in the best
interests of Key and its Subsidiaries to encourage Meyer’s continued attention
and dedication to his duties on behalf of Key on into the future. (As used in
this Agreement, the term “Subsidiaries” and certain other capitalized terms have
the meanings ascribed to them in Section 24, at the end of this Agreement.)
     Key and Meyer agree, effective as of the date first set forth above (the
“Effective Date”), as follows:
1. Employment, Term. Key engages and employs Meyer to render such services in
the administration and operation of its affairs as, from time to time, may be
specified by its Board of Directors in a manner consistent with his status as
Chairman of the Board of Directors, President, and Chief Executive Officer, all
in accordance with the terms and conditions of this Agreement, for a constantly
renewing three year term, commencing on the Effective Date, so that the
remaining term of employment under this Agreement shall always be three years,
unless: (a) either party gives written notice to the other that the term shall
no longer constantly renew (in which case, the term of employment under this
Agreement will expire on the third anniversary of the giving of such notice) or
(b) Meyer’s employment under this Agreement is earlier terminated in accordance
with the provisions of one of Sections 6.2 through 6.7 of this Agreement. Thus,
for example, on September 2, 2009 the term of employment under this Agreement
will be for three years until September 2, 2012; automatically, without any
action by either party, the term will renew and extend itself on September 3,
2009 so as to be a three year term of employment until September 3, 2012; and so
on with the term automatically extending on a daily basis so as always to be a
three year term until either notice is given under clause (a) above or Meyer’s
employment is earlier terminated in accordance with the provisions of one of
Sections 6.2 through 6.7 of this Agreement.
2. Full-Time Services. Meyer will devote all his time and efforts to the service
of Key, except for (a) usual vacation periods and reasonable periods of illness,
(b) services as an officer and director of any Subsidiary of Key, and
(c) services as a director or trustee of other corporations or organizations
that are not in competition with Key or any Subsidiary, except that, Meyer shall
obtain the prior approval of the Chairman of the Committee of Key’s Board of

Page 1



--------------------------------------------------------------------------------



 



Directors before accepting a position as director or trustee of any for profit
entity, other than Continental Airlines, Inc. (whether the entity is in
corporate or other form).
3. Executive Officer. Except as provided in the last sentence of this Section 3,
Meyer shall hold the offices of Chairman of the Board of Directors, President,
and Chief Executive Officer of Key throughout the period of his employment under
this Agreement. Key, by action of the Board of Directors, may, at some point in
time after the Effective Date, elect or appoint a different executive officer
with the title of President and such executive officer shall report to Meyer
while Meyer remains as Chairman of the Board of Directors and Chief Executive
Officer of Key.
4. Compensation. For all services to be rendered by Meyer to Key under this
Agreement, including services as an officer, director, Chairman of the Board of
Directors, or member of any committee of Key or of any Subsidiary, or any other
services specified by the Board of Directors, Key shall pay to Meyer, in equal
monthly or more frequent installments, Base Salary at a rate of not less than
$1,000,000 per annum. The rate of Meyer’s Base Salary shall be subject to
increase from time to time at the discretion of the Committee and shall not be
subject to decrease except and then only to the extent that there is an
across-the-board salary reduction applicable to the executive officers of Key
generally. In addition to being paid such Base Salary, Meyer shall participate
fully in all incentive compensation (long and short term), retirement, savings,
stock option, restricted stock, disability, and other employee benefit and
welfare plans or arrangements allowed or provided by Key in which he would
otherwise be eligible for participation as an executive officer and employee of
Key.
5. Certain Compensation Guaranties During Two Years following a Change of
Control. For so long as Meyer remains in the employ of Key or one of its
Subsidiaries during the period beginning on the day after any Change of Control
and continuing through the second anniversary of that Change of Control (the
period of Meyer’s employment during that two year period being the “Guaranteed
Compensation Period”), unless otherwise limited by applicable law, Meyer shall
be entitled to:
(a) A cash incentive compensation opportunity, which on an annualized basis, is
at least equal to the cash incentive compensation opportunity that Meyer was
provided by Key in the last calendar year that ended before the Change of
Control, and which is in no event less than the greatest cash incentive
compensation opportunity provided to any other senior executive of Key during
the Guaranteed Compensation Period
(b) Participation in a supplemental retirement plan or program, or the accrual
of a supplemental retirement benefit which, at minimum, provides Meyer with
retirement benefits that are at least equal, on a vested annualized basis to the
benefit that Meyer would have accrued under the Supplemental Retirement Plan for
the applicable period as if the Supplemental Retirement Plan had continued after
the Change of Control on the same basis as it was in effect prior to the Change
of Control.

Page 2



--------------------------------------------------------------------------------



 



(c) Equity awards, including stock options, restricted stock, phantom shares,
performance shares and restricted units which, at a minimum, provide Meyer in
the aggregate with an annual benefit opportunity that is at least equal to the
opportunity that Meyer was provided by Key in the last calendar year that ended
before the Change of Control and which is in no event less than the greatest
equity awards provided to any other senior executive of Key during the
Guaranteed Compensation Period.
(d) Participation in a deferred compensation plan(s) or program(s), or the
allocation of a deferred compensation benefit, which, at minimum, equals the
benefit provided to other executives of Key during the Guaranteed Compensation
Period.
(e) Participation in Key-sponsored health and welfare plans and qualified
retirement plans including any top hat plans which, at minimum equal the
coverage levels provided to other executives of Key during the Guaranteed
Compensation Period.
6. Termination.
6.1 Three Years following Notice of Non-Renewal. If either party gives written
notice to the other of his or its intention to discontinue the otherwise
automatic renewal of the term of Meyer’s employment hereunder (a “Non-Renewal
Notice”), Meyer’s employment under this Agreement will terminate at 12:00
Midnight on the third anniversary of the giving of the Non-Renewal Notice,
except that if a Change of Control occurs before that third anniversary date and
while Meyer remains employed by Key pursuant to this Agreement, the Non-Renewal
Notice shall be automatically abrogated and thereafter treated as though it had
never been given unless Meyer gives written notice, not later than 30 days after
the occurrence of the Change of Control, that he desires to have the Non-Renewal
Notice (whether it was given by Key or by Meyer) continue in effect. If either
party gives the other a Non-Renewal Notice as provided in the immediately
preceding sentence, that Non-Renewal Notice remains in effect through the third
anniversary of the giving of that notice, and Meyer’s employment continues
through that third anniversary, Meyer’s employment under this Agreement shall
terminate at 12:00 Midnight on that third anniversary.
6.2 Death or Disability. Meyer’s employment hereunder will terminate immediately
upon Meyer’s death. Upon Meyer’s disability, by reason of his physical or mental
impairment to such an extent that he is unable to substantially perform his
duties under this Agreement, the Board of Directors may terminate Meyer’s
employment after providing Meyer’s with notice of the same provided that Meyer’s
disability has continued for a period of 180 consecutive days or such longer
period as the Board of Directors or the Committee shall determine.

Page 3



--------------------------------------------------------------------------------



 



6.3 For “Cause”. Key may terminate Meyer’s employment hereunder for “Cause” if:
(a) Meyer is convicted of a felony (other than felonious operation of a motor
vehicle);
(b) Meyer commits an act or series of acts of dishonesty in the course of his
employment that are materially inimical to the best interests of Key or a
Subsidiary as determined in good faith by the vote of three quarters of the
entire number of members of the Board of Directors and, if the act or acts are
capable of being cured, Meyer fails to cure or take all reasonable steps to cure
within 30 days of notice from the Board of Directors to Meyer;
(c) Key or any Subsidiary has been ordered or directed by any federal or state
regulatory agency with jurisdiction to terminate or suspend Meyer’s employment,
and notwithstanding, the best efforts of Key to oppose the order or directive,
the order or directive has become final;
(d) Meyer continues to violate his obligation under Section 10.1 not to engage
in Competitive Activities for more than ten days after the Board of Directors
has by Majority Action advised him in writing to cease those activities; or
(e) Other than for disability, Meyer abandons and consistently fails to attempt
to perform his duties and responsibilities as specified from time to time by the
Board of Directors for 90 consecutive days after the Board of Directors has by
Majority Action advised him in writing of that failure.
6.4 By Key Without Cause. Key may terminate Meyer’s employment hereunder without
Cause at any time by Majority Action of the Board of Directors.
6.5 By Meyer Following Constructive Termination. Meyer may terminate his
employment hereunder “on grounds of Constructive Termination” (and, if Meyer
elects to terminate his employment in such circumstances, he will be deemed to
have been “Constructively Terminated” and not to have terminated his employment
as a result of an “Approved Retirement/Resignation” and/or “Non-approved
Retirement/Resignation”) if:
(a) Meyer’s Base Salary is reduced other than in connection with, and then only
to the extent of, a general across-the-board salary reduction applicable to the
executive officers of Key generally;
(b) Meyer is excluded from full participation in any incentive, equity, option,
restricted stock, annual performance, deferral, bonus, or other compensatory
plan made available to other executive officers of Key generally, and such
exclusion from full participation any incentive, equity, option, restricted
stock, annual performance, deferral, bonus, or other compensatory plan has not
been cured within thirty days after Meyer gives notice to the Board of
Directors;

Page 4



--------------------------------------------------------------------------------



 



(c) Meyer is subject to Demotion or Removal;
(d) Key (by action of the Committee or the Board of Directors) requests Meyer’s
resignation or retirement at a time when Key does not have grounds to terminate
Meyer’s employment for Cause;
(e) Meyer’s principal place of employment for Key is relocated outside of the
Cleveland metropolitan area or Meyer is otherwise required by Key to relocate
outside the Cleveland metropolitan area or the headquarters of Key is located
outside of the Cleveland metropolitan area;
(f) At any time during the period beginning on the date on which occurs any
Change of Control and thereafter through the second anniversary of that Change
of Control, (i) Meyer determines in good faith that his responsibilities,
duties, or authorities with Key are materially reduced from those in effect
before the Change of Control and the reduction has not been cured within thirty
days after Meyer gives notice to the Board of Directors or (ii) Meyer determines
in good faith that as a result of the Change of Control he is unable to carry
out the authorities, powers, functions, responsibilities, or duties as Chairman
of the Board of Directors and Chief Executive Officer of Key as those
authorities, powers, functions, responsibilities, or duties attached to those
positions were in effect before the Change of Control, and the Board of
Directors fails to fully address those issues (as determined by Meyer in good
faith) within thirty days after Meyer gives notice to the Board of Directors of
his determination under this clause (f)(i) or (f)(ii), and the basis of such
determination; or
(g) Any other action or inaction that constitutes a material breach by Key of
this Agreement and such material breach that has not been cured within thirty
days after Meyer gives notice to the Board of Directors.
6.6 Meyer’s Non-Approved Retirement/Resignation. If, without the approval of the
Board of Directors or the Committee, Meyer retires or resigns at any time before
February 1, 2011 at a time when he is not otherwise entitled to terminate his
employment on grounds of Constructive Termination, then in such event, Meyer’s
retirement or resignation will be deemed to be a “Non-approved
Retirement/Resignation.”
6.7 Meyer’s Approved Retirement/Resignation. Meyer may terminate his employment
hereunder before the expiration of his term of employment pursuant to
Section 6.1 hereof, if Meyer retires or resigns by his own instance without
having been requested to so retire or resign by Key: (i) at any time before
February 1, 2011 upon timely notice and approval of the Board of Directors or
the Committee, or (ii) at any time on or after February 1, 2011. Meyer’s
retirement or resignation in accordance with the provisions of this Section 6.7
will be deemed to be an “Approved Retirement/Resignation.” Unless the Board of
Directors or the Committee approves of a shortened notice, Meyer will advise
(orally or in writing) the Committee of his intention to retire or resign not
less than one year prior to the effective date of his Approved
Retirement/Resignation. Notwithstanding the foregoing provisions of this
Section 6.7,

Page 5



--------------------------------------------------------------------------------



 



however, if Meyer retires or resigns at a time when he is otherwise entitled to
terminate his employment on grounds of Constructive Termination (including, if
Meyer retires or resigns at the request of Key at a time when Key does not have
grounds to terminate Meyer’s employment for Cause), then in such event, Meyer
will be deemed to have been Constructively Terminated pursuant to Section 6.5.
7. Severance Payments and Benefits upon Termination.
7.1 If Meyer is Constructively Terminated or terminated by Key for any reason
other than (i) pursuant to Section 6.1 on the third anniversary following the
giving of a Non-Renewal Notice, (ii) Cause, or (iii) Meyer’s disability or
death, unless otherwise limited by applicable law, Key shall pay Meyer,:
(a) Base Salary through Termination Date. Key shall pay to Meyer, at the same
time or times as would have been the case absent the termination, any unpaid
Base Salary due or to become due to Meyer with respect to any period ending on
or before the Termination Date.
(b) Short Term Incentive Compensation through Termination Date. Key shall pay to
Meyer, at the time specified in Section 7.1(h), as short term incentive
compensation with respect to each short term incentive compensation plan in
which Meyer is a participant, an amount equal to a pro rata portion of Meyer’s
targeted short term incentive compensation under that plan for the calendar year
in which the Termination Date falls. For these purposes, a “pro rata portion”
means the percentage figure determined by dividing the number of days between
January 1 of the calendar year in question through the Termination Date,
inclusive, by 365. Any amount paid by Key to Meyer pursuant to this
Section 7.1(b) with respect to a particular short term incentive compensation
plan in which Meyer is a participant shall reduce, but not below zero, the
amount that Key is required to pay to Meyer under that plan as short term
incentive compensation for the calendar year in which the Termination Date
falls; except as provided herein, the short term incentive compensation plan
shall in all other respects be governed by its terms.
(c) Lump Sum Payment. Key shall pay to Meyer, at the time specified in Section
7.1(h), a lump sum severance benefit equal to three times the sum of (i) one
year’s Base Salary (at the highest rate in effect at any time before the
Termination Date) plus (ii) his Average Short Term Incentive Compensation..
(d) Additional Retirement Benefit. Key shall pay to Meyer, at the time specified
in Section 7.1(h), an additional retirement benefit that shall equal the
benefits that Meyer otherwise would have been entitled to receive under the
Retirement Plan, the Supplemental Retirement Plan and the Savings Plan had Meyer
remained an active full time employee of Key during the period beginning on the
Termination Date and ending on the third anniversary of the Termination Date
(the “Continuing Benefit Period”). In calculating Meyer’s additional retirement
benefit under the respective Plans (i) the entire Continuing Benefit

Page 6



--------------------------------------------------------------------------------



 



Period shall be included for purposes of determining Meyer’s years of service
for both vesting and benefit accrual purposes, (ii) the amounts to be provided
to Meyer under clause 7.1(c)(i) will be deemed to be Meyer’s Base Salary paid
ratably during the Continuing Benefit Period, (iii) the amounts to be provided
to Meyer under clause 7(c)(ii) will be deemed to be Meyer’s incentive
compensation paid ratably during the Continuing Benefit Period, and (iv) the
rate of employer matching contributions allocated under the Savings Plan shall
reflect Meyer’s rate of employer matching contributions under such Plans
immediately prior to the Termination Date. The payment of Meyer’s additional
retirement benefit, as if accrued under the Retirement Plan and the Supplemental
Retirement Plan, shall be paid to Meyer as an annuity payment in a form elected
by Meyer under the annuity benefit payment options otherwise provided under the
Retirement Plan and Supplemental Retirement Plan, and the additional retirement
benefit payment as if accrued under the Savings Plan shall be paid to Meyer in a
single lump sum cash payment. Notwithstanding the foregoing provisions of this
Section 7.1(d), however, in the event that Key, during the ordinary course of
its business and prior to a Change of Control, amends or modifies the Retirement
Plan, Supplemental Retirement Plan, and/or the Savings Plan with such amendment
or modification resulting in the termination of Meyer’s future accruals or
contributions under such Plan(s), then in such event shall the provisions of
this Section 7.1(d) be modified to reflect the amendment or modification of such
Plan(s).
(e) Deferred Savings Plan Benefit. Key shall pay to Meyer, at the time specified
in Section 7.1(h), a lump sum cash payment, which shall equal the amount of
corporate contributions that Meyer otherwise would be eligible to receive under
the KeyCorp Deferred Savings Plan if Meyer actively deferred 6% or more of his
Base Salary and 6% or more of his incentive compensation award to the KeyCorp
Deferred Savings Plan during the Continuing Benefit Period (as referenced in
Section 7.1(d) hereof). For purposes of this Section 7.1(e), the amounts
provided to Meyer under clause 7.1(c)(i) will be deemed to be Meyer’s Base
Salary paid ratably during the Continuing Benefit Period, (iii) the amounts to
be provided to Meyer under clause 7(c)(ii) will be deemed to be Meyer’s
incentive compensation paid ratably during the Continuing Benefit Period.
(f) Continued Life, Accidental Death and Dismemberment, and Disability Insurance
Coverage. Through the third anniversary of the Termination Date, Key shall
continue to maintain and shall assume the cost of providing (i) conversion group
term life insurance coverage for the benefit of Meyer and his dependants at one
times Meyer’s Base Salary coverage level in effect at the time of Meyer’s
Termination Date (subject to the conversion coverage requirements of the group
term life plan as then in effect as of Meyer’s Termination Date),
(ii) conversion accidental death and dismemberment coverage for the benefit of
Meyer and his dependants at the coverage level in effect immediately prior to
Meyer’s Termination Date (subject to the conversion coverage requirements of the
accidental death and dismemberment plan as in effect as of Meyer’s Termination
Date), and (iii) continued coverage under Meyer’s individual policy of
disability

Page 7



--------------------------------------------------------------------------------



 



insurance as in effect as of Meyer’s Termination Date. After the third
anniversary of the Termination Date, Meyer and his dependants may continue to be
covered under the foregoing coverages, provided, however, that Meyer and his
dependants assume the cost for such continued insurance coverages.
(g) Retiree Medical Plan Coverage. Key shall provide Retiree Medical Plan
coverage (i) for the benefit of Meyer and his wife for their respective
lifetimes, and (ii) for the benefit of each of Meyer’s children through the
earlier of the date on which he attains age 23 or has ceased for more than 120
consecutive days to be a full time student. On each of the first, second and
third anniversary of Meyer’s Termination Date, Key shall pay to Meyer a lump sum
cash payment that shall equal the premium costs that Meyer paid on an after-tax
basis over the then preceding 12 months for coverage under the KeyCorp Retiree
Medical Plan for himself and his dependents, as adjusted to reflect Key’s
subsidized cost-sharing arrangement that is otherwise provided to all similarly
situated employees based on their years of service with Key. After the third
anniversary of Meyer’s Termination Date, Meyer shall not be entitled to further
reimbursement for premium costs for coverage under the KeyCorp Retiree Medical
plan for himself and his dependents, but he shall continue to be entitled to
receive Key’s subsidized cost-sharing arrangement that is otherwise provided to
all similarly situated employees based on their years of service with Key. Meyer
may also elect dental coverage for himself and his dependents under the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, provided that Meyer and his dependents assume the cost for such dental
coverage.
(h) Timing of Payments. If Meyer is a “specified employee” (as such phrase is
defined in Treas. Reg. § 1.409A-1(i) (“Specified Employee”) on the Termination
Date, (i) Meyer shall receive payment of any lump sum amounts described in
Section 7.1(b), Section 7.1(c), Section 7.1(d), and Section 7.1(e) on the first
day of the seventh month following the Termination Date (or, if earlier, on
Meyer’s death), and (ii), to the extent an annuity is payable to Meyer under
Section 7.1(d) or a benefit is scheduled to commence or be paid pursuant to
Section 7.1(f)(i), the commencement date for such benefit shall be deferred
until the first day of the seventh month following the Termination Date (or, if
earlier, on Meyer’s death). To the extent an amount is deferred under this
Section 7.1(h) until the first business day of the seventh month following the
Termination Date, the payments to which Meyer would otherwise be entitled during
the first six months following the Termination Date shall be accumulated and
paid to Meyer on the first business day of such seventh month and such amount
shall be credited with interest or earnings as provided for under the relevant
underlying plan. If there is no underlying plan or if the underlying plan does
not provide for interest or earnings on deferred amounts, then the amount
deferred under the Section 7.1(h) shall be credited with interest at the
applicable federal rate determined under Section 1274 of the Code. If Meyer is
not a Specified Employee on the Termination Date, (i) Meyer shall receive
payment of the lump sum amounts described in Section 7.1(b), Section 7.1(c),
Section 7.1(d), and Section 7.1(e) on the 60th day following the Termination
Date and (ii) the annuity

Page 8



--------------------------------------------------------------------------------



 



payments provided to Meyer under Section 7.1(d) shall commence on the 60th day
following the Termination Date.
(i) Funding Obligation. In the event a payment otherwise due under this
Agreement is deferred under Section 7.1(h) and a Change of Control occurs or has
occurred within two years, the performance of Key’s obligations to make such
payment will be secured by amounts deposited or to be deposited in trust
pursuant to the KeyCorp Rabbi Trust Agreement, or any successor trust (“Trust”),
provided that any funds deposited in the Trust shall remain subject to the
general creditors of Key, and Meyer will have the status of a general unsecured
creditor of Key, and will have no right to, or security interest in, any assets
of Key or any subsidiary of Key. Prior to the date of a Change of Control, Key
shall provide Meyer and the trustee with a schedule showing the nature and
amounts of the benefits that Meyer would be entitled to under Section 7.1 of
this Agreement if on the date of the Change of Control Meyer’s employment was
terminated under circumstances that Section 7.1 would be applicable. At the time
set forth in Section 7.1(h) when the trust is required to make payment to Meyer,
the trustee shall make such payment and perform any necessary calculation of
benefits in the same manner as outlined in the schedule provided by Key to the
trustee prior to the date of the Change of Control.
(j) Payment Structure. Each payment to be made to Meyer under the provisions of
Section 7.1(b), (c), (d), (e), (f) and (g) shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A.
Further, the coverages provided during one taxable year shall not affect the
degree to which coverages will be provided in any other taxable year.
7.2 Effect of Death While in Employ of Key. If Meyer dies while employed by Key:
(a) Key shall pay to Meyer’s estate any unpaid Base Salary due or to become due
to Meyer with respect to any period ending before his death and Key shall have
no further obligations to Meyer for Base Salary for any period after Meyer’s
death.
(b) Key shall provide retiree medical plan coverage (i) for the benefit of
Meyer’s wife, for her lifetime, and (ii) for the benefit of each of Meyer’s
children, through the earlier of the date on which he attains age 23 or has
ceased for more than 120 consecutive days to be a full time student. Within
30 days of Meyer’s death, and thereafter, on January 2 of each following Plan
year, Key shall provide Meyer’s wife (or Meyer’s dependent children in the event
of Meyer’s wife’s death) with a lump sum cash payment that shall equal the
annual premium costs that Meyer’s wife (or Meyer’s dependent children in the
event of Meyer’s wife’s death) is required to pay, on an after-tax basis, for
coverage under the KeyCorp Retiree Medical Plan for herself and her dependants,
as adjusted to reflect Key’s subsidized cost-sharing arrangement that is
otherwise provided to all similarly situated employees based on Meyer’s years of
service with Key at the time of his death. Meyer’s wife may also elect dental
coverage for herself and her dependents

Page 9



--------------------------------------------------------------------------------



 



under the provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, provided that Meyer’s wife and dependents assume the cost, on
an after-tax basis, for such dental coverage.
(c) Upon his death, Meyer’s rights under any other plan or benefit of Key shall
be governed by the respective terms thereof.
7.3 Effect of Disability While Employed by Key. If Meyer becomes disabled during
the course of his employment with Key, by reason of a physical or mental
impairment to such an extent that he is unable to substantially perform his
duties under this Agreement, then in such event:

  (a)   Key may relieve Meyer of his duties under this Agreement for as long as
Meyer is so disabled.     (b)   Key shall continue to provide Meyer with all
Base Salary, incentive compensation and continuing employee benefit plan
coverage to the same extent as he otherwise would be entitled under this
Agreement and under the applicable incentive compensation and employee benefit
plans had Meyer continued to be actively employed by Key up to the earliest of
(i) his date of death, or (ii) the date on which the Board of Directors
terminates Meyer’s employment pursuant to the second sentence of Section 6.2.
If, prior to the termination of Meyer’s employment pursuant to the second
sentence of Section 6.2, Meyer recovers from his disability to such an extent
that the Board or the Committee determines that Meyer is again able to
substantially perform his duties under this Agreement, then in such event, Meyer
shall be restored to his duties under this Agreement, and shall be entitled to
the benefits of and subject to this Agreement as if no period of disability had
occurred.     (c)   If at any time prior to Meyer’s death or termination of
employment Meyer qualifies for disability payments under the Long Term
Disability Plan, then in such event, Meyer shall, upon Key’s written request,
endeavor to apply for payments under the Long Term Disability Plan and the
amounts otherwise payable to Meyer for any month under the provisions of
Section 7.3(b) shall be reduced, but not below zero, by the monthly distribution
amount paid to Meyer under the terms of the Long Term Disability Plan.     (d)  
Upon Meyer’s death while disabled, or upon the Board of Director’s termination
of Meyer’s employment pursuant to the second sentence of Section 6.2, Meyer
shall be automatically deemed to have elected to retire. In conjunction with
Meyer’s deemed retirement, Meyer (or in the event of Meyer’s death, then Meyer’s
beneficiary) will begin to receive a distribution of Meyer’s Retirement Plan and
Supplemental Retirement Plan benefits. Such distribution shall be made in such
form and at such times as otherwise provided under the distribution requirements
of each respective Plan.

Page 10



--------------------------------------------------------------------------------



 



  (e)   In conjunction with Meyer’s deemed retirement under the provisions of
Section 7.3(d), Key shall also provide Meyer with Retiree Medical Plan coverage
for the benefit of Meyer and his wife for their respective lifetimes and for the
benefit of Meyer’s children through the earlier of (i) the date on which Meyer’s
child attains age 23, or (ii) has ceased for more than 120 consecutive days to
be a full time student. In providing Meyer and his wife with this Retiree
Medical Plan coverage, Key shall pay to Meyer as of each anniversary of his
termination of employment date, or in the event of Meyer’s death, then to
Meyer’s wife, (or to Meyer’s dependent children in the event of Meyer’s wife
death) a lump sum cash payment that shall equal the premium costs that Meyer (or
Meyer’s wife or dependent children) paid on an after-tax basis over the then
preceding twelve months for their coverage under the Retiree Medical Plan, as
adjusted to reflect Key’s subsidized cost-sharing arrangement that is otherwise
provided to all similarly situated employees based on their years of service
with Key. Meyer may also receive dental coverage for himself, his wife, and his
dependent children under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, provided that Meyer and his dependents
assume the cost on an after-tax basis for such dental coverage.     (f)   Except
as provided in this Section 7.3, Key shall have no further obligations to Meyer
for any period during which Meyer is so disabled to such an extent that he is
unable to substantially perform his duties under this Agreement.     (g)  
Except as expressly otherwise provided in this Section 7.3, Meyer’s rights under
any plan or benefit of Key shall be governed by the respective terms thereof.

7.4 Effect of Termination for Cause or Non-approved Retirement/Resignation. If
Meyer’s employment is terminated for Cause or as the result of a Non-approved
Retirement/Resignation, Key may, by giving written notice to Meyer, terminate
all its obligations remaining to be performed or observed by it under this
Agreement (other than the obligation to pay Base Salary to Meyer through the
Termination Date and the obligations of Key under Sections 11 and 12.3), except
no termination of Key’s obligations under this Agreement shall affect Meyer’s
rights under any plan or benefit of Key, all of which shall be governed by their
respective terms.
7.5 Effect of Termination Upon Meyer’s Approved Retirement/Resignation and
Non-Renewal of Meyer’s Employment. If Meyer’s employment is terminated by an
Approved Retirement/Resignation or pursuant to Section 6.1 on the third
anniversary following the giving of a Non-Renewal Notice, Key may, by giving
written notice to Meyer, terminate all its obligations remaining to be performed
or observed by it under this Agreement (other than the obligation to pay Base
Salary to Meyer through the Termination Date, the obligations of Key under
Sections 11 and 12 and, to the extent then applicable by their respective terms,
the obligations of Key under Sections 14 and 15), except no

Page 11



--------------------------------------------------------------------------------



 



termination of Key’s obligations under this Agreement shall affect Meyer’s
rights under any plan or benefit of Key, all of which shall be governed by their
respective terms.
8. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. Key’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim whatsoever that Key or any of its Subsidiaries may have
against Meyer, except that the prohibition on set-off, counterclaim, recoupment,
defense, or other claim contained in this sentence shall not apply if Meyer’s
employment is terminated by Key for Cause at any time that is either before the
occurrence of any Change of Control or after the second anniversary of the then
most recent Change of Control. Meyer shall not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. The amount of any payment provided for under this
Agreement shall not be reduced by any compensation or benefits earned by Meyer
as the result of employment by another employer or otherwise after the
termination of Meyer’s employment. Neither the provisions of this Agreement nor
the making of any payment provided for hereunder, nor the termination of Key’s
obligations under this Agreement, shall reduce any amounts otherwise payable, or
in any way diminish Meyer’s rights, under any incentive compensation plan, stock
option or stock appreciation rights plan, restricted stock plan or agreement,
deferred compensation, retirement, or supplemental retirement plan, stock
purchase and savings plan, disability or insurance plan, or other similar
contract, plan, or arrangement of Key or any Subsidiary, all of which shall be
governed by their respective terms.
9. Payments Are in Lieu of Severance Payments. If Meyer becomes entitled to
receive payments under this Agreement as a result of termination of his
employment, those payments shall be in lieu of any and all other claims or
rights that Meyer may have against Key for severance, separation, and/or salary
continuation pay upon that termination of his employment.
10. Limitations on Competition.
10.1 During Employment. Meyer shall not engage in any Competitive Activity
during the period of his employment with Key.
10.2 Two Years in Certain Circumstances. If Meyer’s employment is terminated
within two years after the occurrence of a Change of Control either by Key
without Cause or by Meyer after he has been Constructively Terminated, Meyer
shall not engage in any Competitive Activity during the two year period ending
on the second anniversary of the Termination Date.
10.3 Three Years Following Any Other Termination. If Meyer’s employment is
terminated (whether by him, by Key, or otherwise) in any circumstances other
than those expressly covered by Section 10.2 above, Meyer shall not engage in
any Competitive Activity at any time during the three year period ending on the
third anniversary of the Termination Date.
10.4 No Further Obligation to Make Payments or Provide Benefits Following
Continuing Breach. If Meyer continues to violate the restriction set forth in
Section 10.2

Page 12



--------------------------------------------------------------------------------



 



or 10.3, as may be applicable, after the Board of Directors has advised him by
Majority Action in writing to cease those activities and that violation is
material, Key shall thereupon be relieved of all further obligations to make
payments and provide benefits to Meyer under any of the provisions contained in
Section 7.1. Any obligation that Key is relieved of pursuant to the preceding
sentence shall not reduce any money damages that may be payable to Key as a
result of the breach. Meyer shall not be required to repay to Key any payment
received by him before he began to engage in any such Competitive Activity.
10.5 Other Remedies. In addition to other remedies provided by law or equity,
upon a breach by Meyer of any prohibition on Competitive Activity contained in
this Section 10, Key shall be entitled to have a court of competent jurisdiction
enter an injunction against Meyer restraining him from any further breach of any
such prohibition.
11. Indemnification. Key shall indemnify Meyer, to the fullest extent permitted
or authorized by the Ohio General Corporation Law as it may from time to time be
amended, if Meyer is made or threatened to be made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that Meyer is or was a
director, officer, employee, or agent of Key or any Subsidiary, or is or was
serving at the request of Key or any Subsidiary as a director, trustee, officer,
employee, member, manager, or agent of a bank, corporation, domestic or foreign,
nonprofit or for profit, limited liability company, partnership, joint venture,
trust, or other enterprise, including serving as a committee member or other
fiduciary of any employee benefit plan maintained by Key or any Subsidiary
(“Plan”), including serving as a member of either the Key Cash Balance Pension
Plan Trust Oversight Committee or the Key 401(k) Savings Plan Trust Oversight
Committee, or any successor of either of the Committees. The indemnification
provided by this Section 11 shall not be deemed exclusive of any other rights to
which Meyer may be entitled under the articles of incorporation or the
regulations of Key or of any Subsidiary, or any agreement, vote of shareholders
or disinterested directors, insurance policy or similar protection, or
otherwise, both as to action in Meyer’s official capacity and as to action in
another capacity while holding such office, and shall continue as to Meyer after
Meyer has ceased to be a director, trustee, officer, employee, member, manager,
agent, committee member, or other fiduciary and shall inure to the benefit of
the heirs, executors, and administrators of Meyer. Notwithstanding the foregoing
provisions of this Section 11, Meyer shall not be indemnified if it is
judicially determined in a final non-appealable judgment that Meyer’s action or
failure to act constituted gross negligence or willful misconduct in carrying
out his duties as a fiduciary of any employee benefit plan maintained by Key or
any Subsidiary plan.
12. Reimbursement of Certain Expenses.
12.1 Key shall pay, as incurred, all expenses, including the reasonable fees of
counsel engaged by Meyer, of defending any action brought to have this Agreement
declared invalid or unenforceable.
12.2 Key shall pay, as incurred, all expenses, including the reasonable fees of
counsel engaged by Meyer, of prosecuting any action to compel Key to comply with
the terms of this Agreement upon receipt from Meyer of an undertaking to repay
Key for such

Page 13



--------------------------------------------------------------------------------



 



expenses if, and only if, it is ultimately determined by a court of competent
jurisdiction that Meyer had no reasonable grounds for bringing that action
(which determination need not be made simply because Meyer fails to succeed in
the action).
12.3 Expenses (including attorney’s fees) incurred by Meyer in defending any
action, suit, or proceeding commenced or threatened against Meyer (i) for any
action or failure to act as an employee, officer, director, or agent of Key or
any Subsidiary or (ii) if Meyer is or was serving at the request of Key or any
Subsidiary, for any action or failure to act as a director, trustee, officer,
employee, member, manager, or agent of a bank, corporation, domestic or foreign,
nonprofit or for profit, limited liability company, partnership, joint venture,
trust, or other enterprise, including serving as a committee member or other
fiduciary of any Plan, shall be paid by Key, as they are incurred, in advance of
final disposition of the action, suit, or proceeding upon receipt of an
undertaking by or on behalf of Meyer in which he agrees to reasonably cooperate
with Key or the Subsidiary, as the case may be, concerning the action, suit, or
proceeding, and (a) if the action, suit, or proceeding is commenced or
threatened against Meyer for any action or failure to act as a director, to
repay the amount if it is proved by clear and convincing evidence in a court of
competent jurisdiction that his action or failure to act involved an act or
omission undertaken with deliberate intent to cause injury to Key or a
Subsidiary or with reckless disregard for the best interests of Key or a
Subsidiary or (b) if the action, suit, or proceeding is commenced or threatened
against Meyer for any action or failure to act as an officer, employee, trustee,
member, manager, or agent (including as a Plan fiduciary), to repay the amount
if it is ultimately determined that he is not entitled to be indemnified. The
obligation of Key to advance expenses provided for in this Section 12.3 shall
not be deemed exclusive of any other rights to which Meyer may be entitled under
the articles of incorporation or the regulations of Key or of any Subsidiary, or
any agreement, vote of shareholders or disinterested directors, insurance policy
or similar protection or otherwise. Without limiting the preceding provisions of
this Section 12.3, Key shall advance Meyer’s expenses provided for herein as
incurred in connection with service as a member of either the Key Cash Balance
Pension Plan Trust Oversight Committee or the Key 401(k) Savings Plan Trust
Oversight Committee or any successor of either of the Committees.
12.4 All reimbursements under this Section 12 shall be for expenses incurred by
Meyer during his lifetime, or by his estate during the duration of such estate.
Reimbursement shall be made within 90 days following Meyer (or his estate)
submitting evidence of such incurrence of such expenses. All requests for
reimbursements shall be submitted no later than 90 days prior to the last day of
the calendar year following the calendar year in which the expense was incurred.
In no event will the amount of expenses so reimbursed by Key in one year affect
the amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
13. Parachute Payments. In the event that the payments or distributions to be
made by Key to or for the benefit of Meyer (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, under some
other plan, agreement, or arrangement, or otherwise) (a “Payment”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code and (ii) but for this Section 13 would be subject to the
excise tax imposed

Page 14



--------------------------------------------------------------------------------



 



by Section 4999 of the Internal Revenue Code (the “Excise Tax”), then the
Payment to Meyer shall be either:
(a) delivered in full, or
(b) delivered after reducing the Payment $1 below the safe harbor limit (as
described in Section 280G(b)(2)(A)(ii) of the Internal Revenue Code) which would
result in no portion of the Payment being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state, and local income taxes and the Excise Tax, results in the receipt by
Meyer on an after-tax basis, of the greater amount, notwithstanding that all or
some portion of the Payment may be taxable under Section 4999 of the Internal
Revenue Code. In the event that the Payment is required to be reduced by this
Section 13, any amount payable pursuant to Section 7.1(c) shall be reduced
first. The Accounting Firm shall make all determinations required by this
Section 13. Key and Meyer shall cooperate with each other and the Accounting
Firm and shall provide necessary information so that the Accounting Firm may
make all such determinations. Key shall pay all of the fees of the Accounting
Firm for services performed by the Accounting Firm as contemplated in this
Section 13.
14. Vesting of Awards.
14.1 Vesting of, and Extension of Exercise Period for, Stock Options. All stock
options (other than so-called “performance options,” which are options that vest
or become exercisable only if certain stock price and/or financial performance
tests are achieved) granted to Meyer by Key after February 1, 2001 that remain
outstanding on the Termination Date shall be deemed to have vested (to the
extent not already vested) as of immediately prior to the Termination Date
unless Meyer’s employment is terminated by Key for Cause, by a Non-approved
Retirement/Resignation, or as a result of death or disability. Each stock option
(other than any performance option) granted to Meyer by Key after February 1,
2001 that remains outstanding and is vested on the Termination Date (whether
pursuant to the immediately preceding sentence or otherwise) shall be
exercisable after the Termination Date until that particular option’s expiration
date (which is the last date that the option would be exercisable in accordance
with its terms if Meyer had continued in Key’s employment indefinitely) unless
Meyer’s employment is terminated by Key for Cause or by a Non-approved
Retirement/Resignation. In the case of incentive stock options granted to Meyer
by Key after February 1, 2001, this Section 14.1 shall apply, recognizing
however that failure to exercise the incentive stock option within the time
periods after the Termination Date prescribed by the Internal Revenue Code may
cause the option to fail to qualify for incentive stock option treatment under
the Internal Revenue Code. If, in accordance with its terms and without regard
to this Section 14.1, an option would vest earlier than is provided in this
Section 14.1 or would be exercisable for a longer period than is provided in
this Section 14.1, the terms of the option providing for earlier vesting and/or
a longer period of exercisability, as the case may be, shall govern. Each stock
option (other than performance options) granted to Meyer by Key after
February 1, 2001 shall be deemed to contain the provisions of this Section 14.1
as a part of the award instrument evidencing such option.

Page 15



--------------------------------------------------------------------------------



 



14.2 Vesting of LTIC Stock Grants. All LTIC Stock Grants made to Meyers after
January 1, 2008 shall be treated as if Meyer had continued in Key’s employment
on and after the Termination Date unless Meyer’s employment is terminated by Key
for Cause, by a Non-approved Retirement/Resignation, or as a result of death or
disability. In the event that Meyer is treated as if he had continued in Key’s
employment, Meyer shall be entitled to payment in cash or to freely transferable
Common Shares (“Common Shares” means common shares of Key), as the case may be,
pursuant to the LTIC Stock Grant in question following the determination of the
attainment of the performance goals upon conclusion of the performance period.
If Meyer’s employment is terminated as a result of death or disability, any
provision for a pro rated award set forth in the applicable LTIC Stock Grant
award agreement shall apply.
15. Post-Termination Benefits. Following termination of his employment with Key
for any reason other than Cause, by a Non-approved Retirement/Resignation or
death, Key shall continue to provide to Meyer the following benefits:
(a) Payment of an amount equal to the meeting fee and payment of reasonable
expenses for a meeting of the Board of Directors if Meyer attends Key’s annual
meeting of shareholders at the invitation or request of Key’s Chief Executive
Officer.
(b) Use of office space and secretarial support in Key facilities in the Greater
Cleveland metropolitan area for a period of five years following the Termination
Date.
(c) Payment of monthly membership dues at one country club, one luncheon club,
and one professional or cultural group or association located in the Greater
Cleveland metropolitan area; provided, however, that at any time after the fifth
anniversary of the Termination Date, Key may, by giving written notice to Meyer
signed by the Chair of the Committee, cease paying dues under this Section 15(c)
if Meyer no longer utilizes the club or clubs in question in connection with
clients or business activities that are a benefit to Key.
(d) Payment of the cost of tax preparation assistance but only to the extent and
as long as Key provides this benefit to its executive officers; provided,
however, that at any time after the fifth anniversary of the Termination Date,
Key may, by giving written notice to Meyer signed by the Chair of the Committee,
cease paying the cost of tax preparation assistance under this Section 15(d) in
respect of any tax year which begins after the date Key gives such written
notice to Meyer.
(e) With respect to the benefits provided under Section 15(b), 15(c) and 15(d)
during the period from the Termination Date until the first day of the seventh
month following the Termination Date, Meyer shall be responsible for paying for
such benefits on a current basis. On the first day of the seventh month
following the Termination Date, Key shall reimburse Meyer for his costs incurred
pursuant to the preceding sentence in a lump sum payment and shall pay to Meyer
any sums that may be owed under 15(a). Thereafter, Key shall be responsible for

Page 16



--------------------------------------------------------------------------------



 



paying, or reimbursing Meyer for the benefits provided under this Section 15, on
a current basis, provided that all reimbursements under this Section 15 shall be
for expenses incurred by Meyer during his lifetime and such reimbursement shall
in no case be made later than December 31 of the year following the year in
which Meyer incurs the expense. In no event will the amount of expenses so
reimbursed by Key in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
16. Statutory Limitations including those Limitations Mandated under the
Emergency Economic Stabilization Act of 2008. If any payments otherwise payable
to Meyer under this Agreement are prohibited by any statute or regulation in
effect at the time the payments would otherwise be payable, including, without
limitation, the compensation prohibitions specifically mandated under Section
111(b) and/or Section 111(c) of the Emergency Economic Stabilization Act of
2008, as amended, (“EESA”) as may be applicable to Key as of the time of payment
or as of the time of Meyer’s Termination Date, or by any regulation issued by
the Federal Deposit Insurance Corporation (the “FDIC”) that limits executive
change of control payments that can be made by an FDIC insured institution or
its holding company if the institution is financially troubled (any such
limiting statute or regulation being a “Limiting Rule”):
(a) Unless such payment is specifically limited under the provisions of EESA,
Key will use its best efforts to obtain the consent of the appropriate
governmental agency, whether the FDIC or any other agency (including its best
efforts to appeal any refusal by any such agency to grant its consent), to the
payment by Key to Meyer of the maximum amount that is permitted (up to the
amounts that would be due to Meyer absent the Limiting Rule); and
(b) Unless such payment is specifically limited under the provisions of EESA,
Meyer will be entitled to receive a lump sum payment equal to the greater of
either (i) the aggregate amount payable under this Agreement (as limited by the
Limiting Rule) or (ii) the aggregate payments that would be due under applicable
Key severance, separation pay, and/or salary continuation plans that may be in
effect at the time of Meyer’s termination (as if Meyer were not a party to this
Agreement) up to the amounts that would be due to Meyer under this Agreement or
otherwise absent the Limiting Rule; provided that the timing of any payments
shall be made in the manner set forth in Section 7.1(h) (i.e., the first day of
the seventh month following the Termination Date) and provided further, that the
payment may not exceed the amount specified in Section 7.1(c), and the payment
will otherwise comply with all requirements under Section 409A.
17. Compliance with Section 409A of the Internal Revenue Code. It is intended
that this Agreement comply with the provisions of Section 409A of the Internal
Revenue Code (hereinafter referred to as “Section 409A”). This Agreement shall
be administered in a manner consistent with this intent. Notwithstanding any
provision of this Agreement to the contrary, in the event any payment or benefit
hereunder is determined to constitute a “deferral of compensation” subject to
Section 409A, then to the extent necessary to comply with Section 409A, such
payment or benefit shall not be made, provided or commenced until the first
business

Page 17



--------------------------------------------------------------------------------



 



day of the seventh month after Meyer’s “separation from service” as such phrase
is defined for purposes of Section 409A (or, if earlier, on Meyer’s death).
18. Survival of Obligations. Except as is otherwise expressly provided in this
Agreement, the respective obligations of Key and Meyer hereunder shall survive
any termination of Meyer’s employment under this Agreement.
19. Merger or Transfer of Assets of Key. Key will not consolidate with or merge
with or into any other corporation, or transfer, directly or indirectly, all or
substantially all of its assets to another corporation, unless such other
corporation shall assume this Agreement in a signed writing and deliver a copy
thereof to Meyer. Upon such assumption the successor corporation shall become
obligated to perform the obligations of Key under this Agreement, and the term
“Key” as used in this Agreement shall be deemed to refer to such successor
corporation. From and after a Change of Control involving Key, the entity
surviving or resulting from the Change of Control transaction (including, if Key
becomes a subsidiary in the transaction, the ultimate parent of Key) shall
become obligated to perform the obligations of Key under this Agreement, and the
term “Key” as used in this Agreement shall be deemed to refer to such surviving
or resulting entity.
20. Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person (to the Secretary of Key in the case of notices to Key and to Meyer in
the case of notices to Meyer) or mailed by United States registered mail, return
receipt requested, postage prepaid, as follows:

     If to Key:   KeyCorp
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Secretary

     If to Meyer:   Mr. Henry L. Meyer III

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
21. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.
22. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by Meyer and Key. No waiver by either party hereto at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same time

Page 18



--------------------------------------------------------------------------------



 



or at any prior or subsequent time. No agreement or representation, oral or
otherwise, express or implied, with respect to the subject matter hereof has
been made by either party which is not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio.
23. Prior Agreements. This Agreement supersedes all prior agreements entered
into between Meyer and Key that provided Meyer certain protection in the event
of a Change of Control of Key.
24. Definitions.
24.1 Accounting Firm. The term “Accounting Firm” means the independent auditors
of Key for the fiscal year preceding the earlier of (i) the year in which the
Termination Date occurred, or (ii) the year, if any, in which occurred the first
Change of Control occurring after the Effective Date, and such firm’s successor
or successors; provided, however, if such firm is unable or unwilling to serve
and perform in the capacity contemplated by this Agreement, Key shall select
another national accounting firm of recognized standing to serve and perform in
that capacity under this Agreement, except that such other accounting firm shall
not be the then independent auditors for Key or any of its affiliates (as
defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the “1934 Act”)).
24.2 Average Short Term Incentive Compensation. The term “Average Short Term
Incentive Compensation” means the higher of:
(a) the average of the short term incentive compensation earned by Meyer for
each of the last two years immediately preceding the Relevant Year or, if for
any reason short term incentive compensation was payable to Meyer for only one
of those two years, the amount of short term incentive compensation payable to
Meyer for that year, and
(b) Meyer’s targeted short term incentive compensation for the Relevant Year or
for the year immediately preceding the Relevant Year, whichever is higher.
For purposes of this Section, short term incentive compensation means
(i) incentive compensation (including bonuses) for periods of one year or less,
and (ii) is calculated before any reduction on account of deferrals.
24.3 Base Salary. The term “Base Salary” means the cash salary payable to Meyer
from time to time before any reduction for voluntary contributions to the
KeyCorp 401(k) Plan or any other deferral under any other plan. Base Salary does
not include imputed income from payment by Key of country club membership fees
or other noncash benefits.
24.4 Board of Directors. The term “Board of Directors,” when used other than
with specific reference to another entity, means the Board of Directors of Key.
24.5 Change of Control. A “Change of Control” shall be deemed to have occurred
if, at any time after the date of this Agreement and while Meyer remains in the
employ of

Page 19



--------------------------------------------------------------------------------



 



Key, there is a Change of Control under any of clauses (a), (b), (c), or
(d) below. For these purposes, Key will be deemed to have become a subsidiary of
another corporation if any other corporation (which term shall, for all purposes
of this Section 24.5, include, in addition to a corporation, a limited liability
company, partnership, trust, or other organization) owns, directly or
indirectly, 50 percent or more of the total combined outstanding voting power of
all classes of stock of Key or any successor to Key.
(a) A Change of Control will have occurred under this clause (a) if Key is a
party to a transaction pursuant to which Key is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation and either
(i) immediately after giving effect to that transaction, less than 65% of the
then outstanding voting securities of the surviving or resulting corporation or
(if Key becomes a subsidiary in the transaction) of the ultimate parent of Key
represent or were issued in exchange for voting securities of Key outstanding
immediately prior to the transaction, or
(ii) immediately after giving effect to that transaction, individuals who were
directors of Key on the day before the first public announcement of (x) the
pendency of the transaction or (y) the intention of any person or entity to
cause the transaction to occur, cease for any reason to constitute at least 51%
of the directors of the surviving or resulting corporation or (if Key becomes a
subsidiary in the transaction) of the ultimate parent of Key.
(b) A Change of Control will have occurred under this clause (b) if a tender or
exchange offer shall be made and consummated for 35% or more of the outstanding
voting stock of Key or any person (as the term “person” is used in Section 13(d)
and Section 14(d)(2) of the 1934 Act) is or becomes the beneficial owner of 35%
or more of the outstanding voting stock of Key or there is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report), each
as adopted under the 1934 Act, disclosing the acquisition of 35% or more of the
outstanding voting stock of Key in a transaction or series of transactions by
any person (as defined earlier in this clause (b));
(c) A Change of Control will have occurred under this clause (c) if either
(i) without the prior approval, solicitation, invitation, or recommendation of
the Board of Directors any person or entity makes a public announcement of a
bona fide intention (A) to engage in a transaction with Key that, if
consummated, would result in a Change Event (as defined below in this clause
(c)), or (B) to “solicit” (as defined in Rule 14a-1 under the 1934 Act) proxies
in connection with a proposal that is not approved or recommended by the Board
of Directors, or

Page 20



--------------------------------------------------------------------------------



 



(ii) any person or entity publicly announces a bona fide intention to engage in
an election contest relating to the election of directors of Key (pursuant to
Regulation 14A, including Rule 14a-11, under the 1934 Act),
and, at any time within the 24 month period immediately following the date of
the announcement of that intention, individuals who, on the day before that
announcement, constituted the directors of Key (the “Incumbent Directors”) cease
for any reason to constitute at least a majority thereof unless both (A) the
election, or the nomination for election by Key’s shareholders, of each new
director was approved by a vote of at least two-thirds of the Incumbent
Directors in office at the time of the election or nomination for election of
such new director, and (B) prior to the time that the Incumbent Directors no
longer constitute a majority of the Board of Directors, the Incumbent Directors
then in office, by a vote of at least 75% of their number, reasonably determine
in good faith that the change in Board membership that has occurred before the
date of that determination and that is anticipated to thereafter occur within
the balance of the 24 month period to cause the Incumbent Directors to no longer
be a majority of the Board of Directors was not caused by or attributable to, in
whole or in any significant part, directly or indirectly, proximately or
remotely, any event under subclause (i) or (ii) of this clause (c).
For purposes of this clause (c), the term “Change Event” shall mean any of the
events described in the following subclauses (x), (y), or (z) of this clause
(c):
(x) A tender or exchange offer shall be made for 25% or more of the outstanding
voting stock of Key or any person (as the term “person” is used in Section 13(d)
and Section 14(d)(2) of the 1934 Act) is or becomes the beneficial owner of 25%
or more of the outstanding voting stock of Key or there is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report),
each as adopted under the 1934 Act, disclosing the acquisition of 25% or more of
the outstanding voting stock of Key in a transaction or series of transactions
by any person (as defined earlier in this subclause (x)).
(y) Key is a party to a transaction pursuant to which Key is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation
and, after giving effect to such transaction, less than 50% of the then
outstanding voting securities of the surviving or resulting corporation or (if
Key becomes a subsidiary in the transaction) of the ultimate parent of Key
represent or were issued in exchange for voting securities of Key outstanding
immediately prior to such transaction or less than 51% of the directors of the
surviving or resulting corporation or (if Key becomes a subsidiary in the
transaction) of the ultimate parent of Key were directors of Key immediately
prior to such transaction.

Page 21



--------------------------------------------------------------------------------



 



(z) There is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of Key.
(d) A Change of Control will have occurred under this clause (d) if there is a
sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of Key.
Notwithstanding the provisions of this Section 24.5 hereof, in the event that
there is a transaction or a series of transactions that are entered into under
the authority of the Emergency Economic Stabilization Act of 2008, as amended,
which involve the United States Treasury Department’s acquisition of Key
preferred stock, common stock, warrants to purchase common stock or to purchase
other types of Key equity, then in such event, such transaction(s) shall not be
treated as resulting in a Change of Control for purposes of this Agreement.
24.6 Committee. The term “Committee” means the Compensation and Organization
Committee of the Board of Directors of Key or any successor to that committee.
24.7 Competitive Activity. Meyer shall be deemed to have engaged in “Competitive
Activity” if he engages, without Key’s prior written consent, in any business or
business activity in which Key or any of its Subsidiaries engages, including,
without limitation, engaging in any business activity in the banking or
financial services industry (other than as a director, officer, or employee of
Key or any of its Subsidiaries) or has an ownership interest in, or serves as a
director, officer, agent, or employee of, or in any other capacity with, any
Financial Services Company or renders services of a consultative, advisory, or
other nature to any Financial Services Company. Notwithstanding the foregoing,
Meyer will not be deemed to have engaged in Competitive Activity solely because
of any one or more investments he may make in any one or more for profit entity
or entities, none of which is a Financial Services Company, or solely because he
owns stock in a publicly held Financial Services Company that constitutes not
more than 1% of the outstanding stock of that Financial Services Company.
24.8 Day. A “day” as used in this Agreement means a calendar day unless business
day is specifically referred to.
24.9 Deferred Savings Plan. The term Deferred Savings Plan means the KeyCorp
Deferred Savings Plan, which is the successor in interest by reason of merger
with the KeyCorp Deferred Compensation Plan, the KeyCorp Second Deferred
Compensation Plan, the KeyCorp Excess 401(k) Savings Plan and the KeyCorp Second
Excess 401(k) Savings Plan, as the same may be from time to time amended, or
restated, or otherwise modified, including any plan that, after the Effective
Date, succeeds, replaces, or is substituted for such Deferred Savings Plan.
24.10 Demotion or Removal. Meyer shall be deemed to have been subjected to
“Demotion or Removal:”

Page 22



--------------------------------------------------------------------------------



 



(a) if Meyer ceases to be Chairman of the Board of Key at any time before the
expiration of the term of his employment pursuant to Section 6.1, other than as
a result of the termination of his employment by Key for Cause or by his
Approved or Non-approved Retirement/Resignation, death, or disability;
(b) if Meyer ceases to be or have the responsibilities, duties, or authorities
of Chief Executive Officer of Key at any time before the expiration of the term
of his employment pursuant to Section 6.1, other than as a result of the
termination of his employment by Key for Cause or of his Approved or
Non-approved Retirement/Resignation, death, or disability; or
(c) if, after a Change of Control involving Key, Meyer fails to become Chairman
of the Board and Chief Executive Officer of the entity surviving or resulting
from the Change of Control transaction (including, if Key becomes a subsidiary
in the transaction, the ultimate parent of Key).
24.11 Financial Services Company. The term “Financial Services Company” means a
bank, bank holding company, savings and loan association, building and loan
association, savings and loan holding company, insurance company, investment
banking, or securities company, or other financial services company, other than
Key or any of its Subsidiaries.
24.12 Long Term Disability Plan. The term “Long Term Disability Plan” means the
KeyCorp Long Term Disability Plan as the same from time to time may be amended,
restated, or otherwise modified, including any long term disability plan or
program that, after the Effective Date, succeeds, replaces, or is substituted
for that plan and includes long term disability benefits or rights provided
pursuant to or under insurance contracts maintained by Key applicable to
executive officers of Key.
24.13 LTIC Stock Grant. The term “LTIC Stock Grant” means the grant, if any, of
restricted stock, of phantom restricted stock, of Performance Shares, or a
combination of restricted stock, phantom restricted stock and/or Performance
Shares made by the Committee to Meyer during any particular year as part of
Key’s ongoing compensation program. The terms “2006 LTIC Stock Grant,” “2007
LTIC Stock Grant,” etc. refer to LTIC Stock Grants, if any, made to Meyer by
resolution adopted by the Committee in the specified year.
24.14 Majority Action. The term “Majority Action,” when used in reference to the
Board of Directors, means an action taken by the affirmative vote of a majority
of the entire number of members of the Board of Directors.
24.15 Performance Shares. The term “Performance Shares” means an award
denominated in Common Shares or phantom Common Shares (regardless of whether
payable in stock or cash) the vesting of which is contingent or accelerated upon
attainment of one or more performance goals (absent death, disability, or a
Change of Control); provided, however, if the award is granted pursuant to or
under a long term incentive compensation plan or program that has a target
amount or a targeted level of performance, the terms Performance Shares and LTIC
Stock Grant shall not include the

Page 23



--------------------------------------------------------------------------------



 



portion of the award beyond the target amount or the portion of the award the
vesting of which is contingent or accelerated upon exceeding the targeted level
of performance.
24.16 Relevant Year. The term “Relevant Year” means the year in which the
Termination Date occurs unless, during the two year period ending on the
Termination Date, there has occurred one or more Changes of Control, in which
case the term “Relevant Year” means the year in which occurred the first Change
of Control that occurred during that two year period.
24.17 Retiree Medical Plan. The term “Retiree Medical Plan” means and includes
the KeyCorp Retiree Medical Plan as may be from time to time amended, restated,
or otherwise modified, including any plan that, after the Effective Date,
succeeds, replaces, or is substituted for that plan. In the event that the Plan
is terminated without a successor plan being substituted for the Retiree Medical
Plan, then in such event, for purposes of this Agreement only, Meyer (and his
eligible dependents) shall be provided with individual medical coverage which,
at a minimum, will be comparable to the medical coverage provided, or which
would have been provided to Meyer under the terms of the Retiree Medical Plan,
and which shall satisfy Key’s obligations with regard to Section 7.1,
Section 7.2 and Section 7.3 hereof.
24.18 Retirement Plan. The term “Retirement Plan” means and includes the KeyCorp
Cash Balance Pension Plan (which succeeded by merger the Retirement Plan for
Employees of Society Corporation and Subsidiaries), as the same may be from time
to time amended, restated, or otherwise modified, including any plan that, after
the Effective Date, succeeds, replaces, or is substituted for such Plan, and all
retirement plans of any nature maintained by Key or any of its Subsidiaries in
which Meyer was participating prior to the Termination Date.
24.19 Savings Plan. The term “Savings Plan” means the KeyCorp 401(k) Savings
Plan, as may be from time to time amended, restated, or otherwise modified,
including any plan that, after the Effective Date, succeeds, replaces, or is
substituted for such plan, and any other benefit or compensation plan or program
maintained by Key, which provides as part of its benefit or compensation
structure an employer matching contribution, and under which Meyer participated
prior to the Termination Date, whether or not such plan or program constituted a
qualified cash or deferred arrangement under Section 401(k) of the Internal
Revenue Code. Reference to the “Savings Plan” in the singular shall include all
plans and programs referenced herein.
24.20 Subsidiary. The term “Subsidiary,” as of any time, means any corporation,
bank, partnership, or other entity a majority of the voting control of which is
directly or indirectly owned or controlled at that time by Key.
24.21 Supplemental Retirement Plan. The term “Supplemental Retirement Plan”
means the KeyCorp Second Supplemental Retirement Plan, which succeeds by reason
of merger the KeyCorp Supplemental Retirement Plan and the Amended and Restated
Society Corporation Supplemental Retirement Plan, in all cases, as the same may
be from time to time amended, restated, or otherwise modified, including any
plan that, after the Effective

Page 24



--------------------------------------------------------------------------------



 



Date, succeeds, replaces, or is substituted for the KeyCorp Second Supplemental
Retirement Plan.
24.22 Termination Date. The term “Termination Date” means the date on which
Meyer incurs a “separation from service” from Key within the meaning of
Section 409A(c)(2)(A)(i) of the Code.
     IN WITNESS WHEREOF, Key and Meyer have executed this Agreement, Key by its
duly authorized Vice Chairman of the Board, as of the date first written above.

            KEYCORP
      By:   /s/ Thomas C. Stevens         Thomas C. Stevens        Vice Chairman
of the Board                 /s/ Henry L. Meyer III         HENRY L. MEYER III 
           

Page 25